              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


MICHAEL HUNT,                    )
                                 )
                Plaintiff,       )
                                 )
     v.                          )       1:18CV644
                                 )
DEBT ASSISTANCE NETWORK, LLC,    )
                                 )
                Defendant.       )


                    MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     This matter is before the court on Defendant Debt

Assistance Network, LLC’s (“DAN”) Motion to Dismiss and Compel

Arbitration or, in the Alternative, to Stay Proceeding pending

Arbitration, (Doc. 8), pursuant to Rules 12(b)(1), 12(b)(3), and

12(b)(6) of the Federal Rules of Civil Procedure and the Federal

Arbitration Act (the “FAA”), 9 U.S.C. § 1 et seq. Because there

is an applicable arbitration clause present that covers

Plaintiff’s claims, Defendant’s motion to compel arbitration

will be granted and the case will be stayed pending arbitration.

I.   FACTUAL ALLEGATIONS

     Plaintiff Michael Hunt entered into a contract (the “DAN

Contract”) with Defendant for Defendant’s services in April

2017, (Complaint (“Compl.”) (Doc. 4) ¶ 6); namely, negotiating

with Plaintiff’s creditors “for the purposes of consolidating
payments and hopefully reducing the payments to creditors over

time.” (Id. ¶ 11.) Pursuant to this agreement, Plaintiff made a

down payment of $800 to Defendant, followed by monthly payments

of $649.20. (Id. ¶ 12.) Plaintiff’s contract with Defendant did

not contain an arbitration provision.

    Plaintiff contracted with a third-party payment processor,

Secure Account Service, LLC (“SAS”), which would process the

payments from Plaintiff to Defendant. (Id. ¶ 14.) Plaintiff’s

contract with SAS contained an explicit arbitration clause.

(Motion to Dismiss and Compel Arbitration (“Def.’s Mot.”)

(Doc. 8) Ex. B, Account Agreement and Disclosure Statement (“ACH

Agreement”) (Doc. 8-3) ¶ 6.)

    Defendant’s contract with Plaintiff contained a clause

stating that “[a]ll sums paid according to the terms shown on

the ACH AGREEMENT, which is included as part of this AGREEMENT.”

(Def.’s Mot. (Doc. 8) Ex. A, Consumer Tender of Offer and Debt

Assumption Agreement (“DAN Contract”) (Doc. 8-2) ¶ C.) Defendant

alleges that “ACH AGREEMENT” refers to the contract between

Plaintiff and SAS, entitled “Account Agreement and Disclosure

Statement” (“ACH Agreement”), (Def.’s Mot. (Doc. 8), Declaration

of Lee Sands (Doc. 8-1) ¶ 7), and Plaintiff does not dispute

this.




                               -2-
     After Defendant allegedly allowed various of Plaintiff’s

accounts with creditors to go into default, Plaintiff terminated

Defendant’s services and SAS’s services, (Paige Kurtz Affidavit

(“Kurtz Aff.”) (Doc. 13) at 7, 9)1, and brought this case in

Durham County Superior Court, (Petition for Removal (“Pet. For

Removal”) (Doc. 1) Ex. A, State Court Summons and Complaint

(Doc. 1-1)), alleging claims of breach of contract, fraud,

negligent misrepresentation, and unfair and deceptive trade

practices on Defendant’s part. Defendant properly removed the

case to this court pursuant to 28 U.S.C. §§ 1332(a) and 1441(a)

and (b). (Pet. for Removal (Doc. 1) at 5.) Defendant moved

pursuant to Rules 12(b)(1), 12(b)(3), and 12(b)(6) of the

Federal Rules of Civil Procedure, and the Federal Arbitration

Act (the “FAA”), 9 U.S.C. § 1 et seq., for an order compelling

Plaintiff to arbitrate all claims and to dismiss or, in the

alternative, to stay proceedings, (Def.’s Mot. (Doc. 8) at 1).

Defendant filed a memorandum in support of that motion,

(Memorandum in Support of Defendant’s Motion to Dismiss and

Compel Arbitration (“Def.’s Br.”) (Doc. 9)). Plaintiff responded

to Defendant’s motion, (Response in Opposition to Motion to


     1 All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.

                               -3-
Dismiss and Compel Arbitration (“Pl.’s Resp.”) (Doc. 14), to

which Defendant replied, (Doc. 15).

II.   ANALYSIS

      Defendant moves pursuant to the FAA and Federal Rules of

Civil Procedure 12(b)(1), 12(b)(3) and 12(b)(6) for an order

compelling Plaintiff to arbitrate his claims and either dismiss

those claims or, in the alternative, stays this case pending

completion of the arbitration. (Def.’s Mot. (Doc. 8) at 1).

      A.   The Federal Arbitration Act

      Federal policy strongly favors arbitration, and the FAA

represents “a liberal federal policy favoring arbitration

agreements” and applies “to any arbitration agreement within the

coverage of the [FAA].” Moses H. Cone Mem’l Hosp. v. Mercury

Constr. Corp., 460 U.S. 1, 24 (1983). Under the FAA, a written

arbitration agreement “shall be valid, irrevocable, and

enforceable, save upon such grounds as exist at law or in equity

for the revocation of any contract.” 9 U.S.C. § 2.

           1.    FAA Section 4 Framework

      In order for federal district courts to compel parties to

arbitrate under 9 U.S.C. § 4, four elements must be present:

      (1) the existence of a dispute between the parties,
      (2) a written agreement that includes an arbitration
      provision which purports to cover the dispute, (3) the
      relationship of the transaction, which is evidenced by
      the agreement, to interstate or foreign commerce, and


                                 -4-
     (4) the failure, neglect or refusal of [a party] to
     arbitrate the dispute.

Galloway v. Santander Consumer USA, Inc., 819 F.3d 79, 84 (4th

Cir. 2016) (quoting Rota-McLarty v. Santander Consumer USA,

Inc., 700 F.3d 690, 696 n.6 (4th Cir. 2012)). The parties must

have entered into a valid agreement to arbitrate, and the

dispute in question must fall within the scope of the

arbitration agreement. Chorley Enters., Inc. v. Dickey’s

Barbecue Rests., Inc., 807 F.3d 553, 563 (4th Cir. 2015).

     The parties agree that elements one, three, and four of the

FAA Section 4 analysis are satisfied here. (Compare Pl.’s Resp.

(Doc. 14) at 10, with Def.’s Br. (Doc. 9) at 7, 10–12.) There is

clearly a dispute between the parties, the parties’ transaction

is related to interstate commerce (sending money to entities in

different states)2, and Plaintiff has refused to arbitrate. The

only issue is whether there is a written arbitration agreement

that covers the dispute.

          2.   Existence of a Written Arbitration Agreement that
               Covers the Dispute

     At issue is whether there is a written agreement that

includes an arbitration provision which purports to cover the



     2 Plaintiff is domiciled in North Carolina, and Defendant
and SAS are corporate domiciliaries of Nevada and Arizona,
respectively. (Compl. (Doc. 4) ¶¶ 1–2; Kurtz Aff. (Doc. 13) at
10–12.)
                               -5-
dispute. More specifically, Defendant argues that the DAN

Contract expressly incorporated the arbitration clause in the

ACH Agreement, and that the clause applies to Plaintiff’s

claims. (Def.’s Br. (Doc. 9) at 9.) For the reasons stated

herein, the court finds that there is a valid arbitration

agreement that covers this dispute.

    Plaintiff does not deny that he agreed to the arbitration

clause in the ACH Agreement with SAS. Plaintiff argues instead

that the DAN Contract did not incorporate the ACH Agreement and

its arbitration clause, and that even if the DAN Contract

incorporated the ACH Agreement and the arbitration clause, the

clause does not apply to Plaintiff’s claims. (Pl.’s Resp. (Doc.

14) at 5-14.)

    The FAA requires that “the party seeking a jury trial must

make an unequivocal denial that an arbitration agreement exists

– and must also . . . provide sufficient evidence in support of

its claims such that a reasonable jury could return a favorable

verdict under applicable law.” Chorley Enters., Inc., 807 F.3d

at 564. A party must therefore “show genuine issues of material

fact regarding the existence of an agreement to arbitrate” in

order to obtain a jury trial. Id.

    The party seeking to compel arbitration must establish an

agreement to arbitrate. See In re Mercury Constr. Corp., 656


                               -6-
F.2d 933, 939 (4th Cir. 1981), aff’d sub nom. Moses H. Cone

Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1 (1983).

       The court must therefore determine whether the parties

agreed to arbitrate, looking to relevant state contract law

principles to make this determination. Hill v. Peoplesoft USA,

Inc., 412 F.3d 540, 543 (4th Cir. 2005). Under North Carolina

law, which neither party contests applies here, courts must

“examine the language of the contract itself for indications of

the parties’ intent.” State v. Philip Morris USA Inc., 359 N.C.

763, 773, 618 S.E.2d 219, 225 (2005) (Philip Morris I); see also

Montessori Children’s House of Durham v. Blizzard, 244 N.C. App.

633, 636, 781 S.E.2d 511, 514 (2016) (“When the language of the

contract is clear and unambiguous, construction of the agreement

is a matter of law for the court and the court cannot look

beyond the terms of the contract to determine the intentions of

the parties.” (quoting Lynn v. Lynn, 202 N.C. App. 423, 431, 689

S.E.2d 198, 205 (2010))). Intent is derived “from the contract

as a whole.” Philip Morris I, 359 N.C. at 773, 618 S.E.2d at

225.

                a.    The DAN Contract Incorporated the ACH
                      Agreement by Reference

       State law also dictates whether a contract has incorporated

a different contract by reference. Arthur Andersen LLP v.

Carlisle, 556 U.S. 624, 630–31 (2009). “To incorporate a

                                 -7-
separate document by reference is to declare that the former

document shall be taken as part of the document in which the

declaration is made, as much as if it were set out at length

therein.” Booker v. Everhart, 294 N.C. 146, 152, 240 S.E.2d 360,

363 (1978). Incorporating a separate document into another has

the effect of making the incorporating document subject to “any

and all possible conditions” set forth in the incorporated

document. Id. “Traditional principles of state law allow a

contract to be enforced by or against nonparties to the contract

through . . . incorporation by reference.” Arthur Andersen, 556

U.S. at 631 (quotation marks omitted).

    As long as the contract makes clear reference to the
    document and describes it in such terms that its
    identity may be ascertained beyond doubt, the parties
    to a contract may incorporate contractual terms by
    reference to a separate, noncontemporaneous document,
    including a separate agreement to which they are not
    parties, and including a separate document which is
    unsigned.

11 Richard A. Lord, Williston on Contracts § 30:25 (4th ed.

2011).

    Plaintiff argues that the arbitration clause in the ACH

Agreement was not incorporated into the DAN Contract, relying on

the language of the DAN Contract for support. The language at

issue states “All sums paid according to the terms shown in the

ACH AGREEMENT, which is included as part of this AGREEMENT.”

(DAN Contract (Doc. 8-2) at 2.) Plaintiff argues that this

                               -8-
language “refers only to the ‘sums paid’ and refers to a method

by which Defendant will collect fees that it is owed by

Plaintiff.” (Pl.’s Resp. (Doc. 14) at 5.) It is Plaintiff’s

position that the juxtaposition of the incorporation statement

with language about fees, in addition to the fact that this

incorporation statement comes after two other sentences

concerning fees Plaintiff would pay to Defendant, makes clear

that “what is incorporated is the fact that the sums will be

paid by ACH Agreement and not as direct payments to Defendant.”

(Id.)

     “Interpreting a contract requires the court to examine the

language of the contract itself for indications of the parties'

intent at the moment of execution.” Philip Morris, 363 N.C. 623,

631, 685 S.E.2d 85, 90 (2009) (Philip Morris II) (internal

citation and quotation omitted). “It is the general law of

contracts that the purport of a written instrument is to be

gathered from its four corners, and the four corners are to be

ascertained from the language used in the instrument.” Carolina

Power & Light Co. v. Bowman, 229 N.C. 682, 693-94, 51 S.E.2d

191, 199 (1949). Terms in a contract are to be “interpreted

according to their usual, ordinary, and commonly accepted

meaning.” Anderson v. Allstate Ins. Co., 266 N.C. 309, 312, 145

S.E.2d 845, 848 (1966) (quotation marks omitted).


                               -9-
     The court finds it readily discernable that the phrase

“which is” refers to the ACH Agreement.3 Because the phrase

“which is included as part of this agreement” refers to the ACH

Agreement, this court finds that the ACH Agreement is expressly

incorporated by reference.

     The fact that the incorporating statement comes during a

set of sentences dealing with payment issues is not inconsistent

with this conclusion. Indeed, were Plaintiff’s contention that

arbitration only applied to payment issues correct, it seems

there would be some language limiting the incorporation of the

document. Simply relying on context to limit the incorporation

of the arbitration agreement would appear to be an unusual

method given the grammatical friction discussed above.



     3 Plaintiff’s reading, however creative it may be, runs
afoul of more basic, straightforward grammatical rules. Breaking
down the clause, “All sums paid according to the terms shown in
the ACH AGREEMENT, which is included as part of this AGREEMENT,”
it is clear, for two reasons, that “which is” refers to the ACH
Agreement. First, if “which is” was referring to “all sums” or
“the terms,” the phrasing would be “which are,” because “sums”
and “terms” are plurals. Because there is only one singular noun
preceding “which is,” it must be the ACH agreement. Second,
“which” is a relative pronoun. A relative pronoun’s antecedent
(generally a noun), “should immediately precede the pronoun.”
The Chicago Manual of Style, § 5.59 (17th ed. 2017). In this
case, the grammatically correct reading of “which” points to the
immediately preceding noun, “ACH AGREEMENT.” Given that “is”
instead of “are” is used, and “ACH AGREEMENT” immediately
precedes the relative pronoun “which is,” the court thus finds
it difficult to come to any other conclusion than to find that
“which is” refers to the ACH Agreement.
                              -10-
    After finding that the ACH Agreement is incorporated into

the DAN Contract, the next step is to determine if the entire

ACH Agreement is incorporated. As stated in Booker, when a

document is incorporated by reference, it is “much as if it were

set out at length therein.” 294 N.C. at 152, 240 S.E.2d at 363

(emphasis added). The DAN Contract clearly and unambiguously

states that the ACH Agreement “is included as part of this

AGREEMENT.” (DAN Contract (Doc. 8-2) at 2.) In the face of

unambiguous words that put no limit on the parts of the ACH

Agreement that it incorporates, the court must find that the DAN

Contract incorporated the entire document, arbitration clause

and all.

    Plaintiff’s arguments against finding incorporation by

reference are incorrect and without merit. Plaintiff contends

that, because “[a]dditional terms within the SAS contract point

to a completely separate obligation on the part of Plaintiff,”

the ACH Agreement cannot be incorporated. (Pl.’s Resp. (Doc. 14)

at 6.) This argument cannot stand, as North Carolina law does

not require incorporated documents to govern the same underlying

obligations. See Montessori Children’s House, 244 N.C. App. at

638 & n.1, 781 S.E.2d at 515 & n.1 (discussing a contract for

school tuition which incorporated a “Family Handbook” by




                              -11-
reference which “appears to impose an obligation on . . .

parents and students . . . .”).

    Further, Plaintiff argues that the ACH Agreement contains

terms which conflict with the express terms of the DAN Contract,

and that the ACH Agreement does not incorporate its terms into

the DAN Contract, or incorporate the DAN Contract terms into the

ACH Agreement. (Pl.’s Resp. (Doc. 14) at 7.) These arguments are

similarly unpersuasive. North Carolina contract law does not

require a document incorporating another document to not

conflict with the incorporated document, see, e.g., Wood-Hopkins

Contracting Co. v. N.C. State Ports Auth., 284 N.C. 732, 738,

202 S.E.2d 473, 476 (1974) (“[W]hen general terms and specific

statements are included in the same contract and there is a

conflict, the general terms should give way to the specifics.”),

nor does North Carolina contract law require that the

incorporated document incorporate the incorporating document,

see Schenkel & Schultz, Inc. v. Hermon F. Fox & Assocs., P.C.,

362 N.C. 269, 273–75, 658 S.E.2d 918, 921–22 (2008) (taking as

an unproblematic fact that a construction subcontract

incorporated by reference the terms of the main construction

contract, without evidence that the main construction contract

incorporated the subcontract); see also Incorporation by

Reference, Black’s Law Dictionary (11th ed. 2019) (defining


                              -12-
incorporation by reference as “[a] method of making a secondary

document part of a primary document by including in the primary

document a statement that the secondary document should be

treated as if it were contained within the primary one” and not

mentioning a requirement of mutual incorporation).

               b.   Plaintiff’s Claims Fall Within the Scope of
                    the Arbitration Provision

     Plaintiff argues that even if this court finds that the ACH

Agreement is fully incorporated into the DAN Contract, that the

arbitration provision does not apply to Plaintiff’s claims.

(Pl.’s Resp. (Doc. 14) at 9.) This court disagrees.4



     4The issue of whether the DAN Contract incorporated the ACH
Agreement by reference is a matter of law for this court to
decide. Defense counsel’s emailed statements to Plaintiff’s
counsel that the two documents are separate contracts, (Kurtz
Aff. (Doc. 13) at 4, 6), are neither persuasive nor binding
under North Carolina law. Parties may use parol evidence to
explain or clarify an ambiguous term or clause in a contract.
Vestal v. Vestal, 49 N.C. App. 263, 266–67, 271 S.E.2d 306, 309
(1980). Plaintiff has not, however, forecast evidence sufficient
to overcome the presumption in favor of arbitration. Further,
based upon the pleadings, this court is satisfied that there is
no challenge to the formation of the contract requiring parol
evidence. Finally, Defendant’s counsel’s statements would not
qualify as parol evidence even if parties were to challenge the
contract formation, because the statements were not made prior
to or contemporaneous with the contract formation in April 2017,
(DAN Contract (Doc. 8-2) at 4); they were made in March 2018,
(Kurtz Aff. (Doc. 13) at 4, 6). Parol evidence must be made
prior to or contemporaneous with contract formation. Borden,
Inc. v. Brower, 284 N.C. 54, 61–62, 199 S.E.2d 414, 420 (1973).
While the parties may not have understood the full legal effect
of the contract’s terms, that issue should have been considered
and addressed prior to signing the contract, not after.
                              -13-
    The arbitration provision here states that “Client agrees

that any dispute or claim arising out of this Agreement or

otherwise, related to SAS’s services to Client, shall be

resolved through binding arbitration.” (ACH Agreement (Doc. 8-3)

at 1.) Plaintiff claims that he has made “no argument regarding

how SAS processed those payments and presumably forwarded monies

to Defendant at this time.” (Pl.’s Resp. (Doc. 14) at 12.)

Instead, Plaintiff’s claims “relate solely to Defendant’s breach

of contract . . . and the failure to refund payments which

Defendant received[.]” (Id. at 13.)

    The Fourth Circuit has given broad meaning to clauses

providing for arbitration “arising out of and relating to” a

contract. In J.J. Ryan & Sons, Inc. v. Rhone Poulenc Textile,

S.A., 863 F.2d 315, 321 (4th Cir. 1988), the Fourth Circuit held

that an arbitration clause providing that “all disputes arising

in connection with the present contract” must be construed

broadly, such that the clause “does not limit arbitration to the

literal interpretation or performance of the contract,” and that

“[i]t embraces every dispute between the parties having a

significant relationship to the contract regardless of the label

attached to the dispute.” See also Am. Recovery Corp. v.

Computerized Thermal Imaging, Inc., 96 F.3d 88, 93 (4th Cir.

1996) (“[T]he district court erred in concluding that


                              -14-
[plaintiff’s] claims did not fall within the scope of the

arbitration agreement because they did not turn upon the

interpretation of the terms of the . . . agreement.”).

    This standard is applicable here. Plaintiff would have this

court “limit arbitration to the literal interpretation or

performance of the contract,” J.J. Ryan & Sons, 863 F.2d at 321,

by arguing that the ACH Agreement does not incorporate the terms

of the DAN Contract, that the ACH Agreement is a separate

contract from the DAN Contract, and that the arbitration clause

must be “related to SAS’s services” to Plaintiff. (Pl.’s Resp.

(Doc. 14) at 13–14.) Even limiting the present arbitration

clause to its literal interpretation, the clause would likely

encompass Plaintiff’s claims. Plaintiff’s claims all relate to

payments that were made to Defendant; payments that could not

have been made possible without the ACH Agreement.

    This court, however, finds the arbitration agreement

ambiguous with regards to whether it covers Plaintiff’s claims.

There seems to be ambiguity in the drafting of the arbitration

clause. It is unclear to the court whether “any dispute arising

out of this Agreement or otherwise, related to SAS’s services to

client, shall be resolved through binding arbitration,” is broad

enough to cover Plaintiff’s claims brought against a separate

company and under a separate contract.


                              -15-
    Ambiguities do not save Plaintiff, however. Where there is

a validly formed and enforceable agreement to arbitrate that

contains an ambiguity, the court must apply the federal

presumption of arbitrability. Granite Rock Co. v. Int’l Bhd. of

Teamsters, 561 U.S. 287, 299–304 (2010); see also Peoples Sec.

Life Ins. Co. v. Monumental Life Ins. Co., 867 F.2d 809, 812

(4th Cir. 1989) (noting the “heavy presumption of arbitrability

requires that when the scope of the arbitration clause is open

to question, a court must decide the question in favor of

arbitration”). Indeed, as the Fourth Circuit notes,

    [w]hen interpreting a contract containing an
    arbitration clause, there is a presumption of
    arbitrability in the sense that an order to arbitrate
    the particular grievance should not be denied unless
    it may be said with positive assurance that the
    arbitration clause is not susceptible of an
    interpretation that covers the asserted dispute.

Peabody Holding Co. v. United Mine Workers of Am., Int’l Union,

665 F.3d 96, 104 (4th Cir. 2012) (internal quotation marks and

citation omitted). Here, the arbitration clause is entirely

“susceptible of an interpretation that covers the asserted

dispute[s],” id., because but for the ACH Agreement, Plaintiff

could not have successfully contracted with DAN, nor could have

successfully made payments to DAN. It is also possible that the

clause may not cover Plaintiff’s claim. The “heavy presumption

of arbitrability” in the face of this ambiguity nevertheless


                              -16-
weighs on this court, and therefore this court must “decide the

question in favor of arbitration.” Defendant’s motion to compel

arbitration will be granted.

      B.   Stay Pending Arbitration

      Defendant asks that this court dismiss the action because

all issues should be referred to arbitration, or in the

alternative, that this court stay proceedings pending

arbitration. While this court has the authority to dismiss the

action, see Aggarao v. MOL Ship Mgmt. Co., 675 F.3d 355, 376

(4th Cir. 2012), a stay is consistent with the provisions of the

FAA, which provides that the court shall stay an action until

the arbitration is complete. 9 U.S.C. § 3. This court will

therefore stay this action pending resolution of the

arbitration.

IV.   CONCLUSION

      For the foregoing reasons, this court finds that

Defendant’s Motion to Dismiss and Compel Arbitration should be

granted in part and denied in part.

      IT IS THEREFORE ORDERED that Defendant’s Motion to Compel

Arbitration and Stay Proceedings or, in the Alternative, to Stay

Proceeding pending Arbitration, (Doc. 8), is GRANTED IN PART AND

DENIED IN PART in that Defendant’s motion to dismiss is DENIED

and Defendant’s motion to stay this action is GRANTED.


                               -17-
    IT IS FURTHER ORDERED that this action is STAYED until

arbitration has been had in accordance with the terms of the

parties’ arbitration agreement.

    The Clerk of the Court is directed to administratively

close the file. The parties shall file a joint report of

arbitration every ninety (90) days. Failure to file such reports

may result in dismissal of the action.

    A Judgment in accordance with this Memorandum Opinion and

Order will be entered contemporaneously herewith.

    This the 24th day of September, 2019.



                              _______________________________________
                                  United States District Judge




                              -18-
